Title: From Alexander Hamilton to Sharp Delany, 29 March 1790
From: Hamilton, Alexander
To: Delany, Sharp


Treasury Department March 29th 1790.
Sir:

You will please to obtain a certificate from the Cashier of the Bank of North America, expressing the sums paid in the said Bank by you in the course of the present month, upon which a warrant shall be issued for the amount.
You will not fail transmitting the said certificate by Thursday’s mail, in order that it may reach me on Saturday.
I am Sir   Your Obed’t Serv’t
A. Hamilton.
Sharp Delany, Esq.Collector for the Port of Philadelphia.

